 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Sarah Velasco, #255873, Staff Attorney
   PO Box 5004
 3 Hayward,CA 94540
   (510) 266 - 5580
 4 (510) 266 - 5589
   13trustee@oak13.com
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
 7

 8
     In re
 9                                                          Chapter 13 Case No. 20-41288-WJL13

10       Carol Lee Depuydt-Meier

11                                                          JOINT PREHEARING STATEMENT FOR
                                                            TRUSTEE'S OBJECTION TO CONFIRMATION
12
                                     debtor(s)
13

14
                                                            HEARING DATE:            August 12, 2021
15                                                          HEARING TIME:            1:30 pm
                                                            LOCATION:                Courtroom 220
16

17

18 Martha G Bronitsky, Chapter 13 Trustee met and conferred with Pro Per on July 20, 2021. Remaining

19 issues:

20 The Debtor appealed the Court's Relief from Stay Order to the B.A.P. The B.A.P. has affirmed the Order.

21 The Debtor has stated that she will be appealing to the Ninth Circuit Court of Appeals .

22
   The Trustee does not believe further delay of confirmation is in the interest of any of the other Creditors .
23 The property is no longer part of the estate and the Motion to Value is not needed. If the plan were to be
   confirmed the case could be completed and the debtor discharged of the unsecured debts.
24 Date: July 27, 2021                                              /s/ Martha G. Bronitsky
                                                                     Signature of Martha G. Bronitsky
25
                                                                     Standing Chapter 13 Trustee
26

27

28
Case: 20-41288       Doc# 185        Filed: 07/27/21      Entered: 07/27/21 15:30:37           Page 1 of 2
 1 In re
           Carol Lee Depuydt-Meier                   Chapter 13 Case No. 20-41288-WJL13
 2                            debtor(s)
 3
                                       CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Carol Lee Depuydt-Meier                        Pro Per
10   61 Rudgear Drive
     Walnut Creek,CA 94596                          (Counsel for Debtor)
11
     (Debtor(s))
12

13                                                  /s/ Tiffany Chow
     Date: 7/27/2021
                                                    Tiffany Chow
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-41288      Doc# 185      Filed: 07/27/21     Entered: 07/27/21 15:30:37        Page 2 of 2
